       Case 2:19-cv-13421-JMV-SCM Document 1-1 Filed 06/05/19 Page 1 of 1 PageID: 10

                                     IPP International U.G. Declaration Exhibit A
                                       File Hashes for IP Address 96.242.14.86

ISP: Verizon Internet Services
Physical Location: Jersey City, NJ



Hit Date UTC            File Hash                                            Title
05/05/2019 08:40:16     82292EB52C9863E6CE456319B716E5903F727FFE             Hot Fucking with Sexy Sybil and Jake

05/05/2019 08:29:44     82891A385FF32F3569856CE193914F0E3C4925D1             Teach Me About Sex

04/01/2019 06:23:00     65FB1A3CEF085B831C6343F19C7CC818423BBECC             Red Hot Christmas

03/25/2019 07:03:11     3044F88C5BD395BCCF01AA44D3DBE2971C641DD6 Stunning Sexy Shower


Total Statutory Claims Against Defendant: 4




                                                     EXHIBIT A
CNJ852
